NUMBER 13-19-00114-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JULIO CESAR RAMIREZ,                                                         Appellant,

                                            v.

JAIME CRISTOBAL RAMIREZ,                                                      Appellee.


                    On appeal from the 445th District Court
                         of Cameron County, Texas.


                  ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on appellant’s third amended motion for extension

of time to file the brief. Appellant’s brief was originally due to be filed on September 4,

2019, and this Court previously granted appellant two extensions for the filing of

appellant’s brief in this cause.

       The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is
of the opinion that, in the interest of justice, appellant's third motion for extension of time

to file the brief should be granted with Order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's third motion for extension of time to file the brief is hereby granted, and

the Honorable Juan Angel Guerra, counsel for appellant, is hereby ORDERED to file the

appellate brief with this Court on or before February 4, 2020. No further extensions will

be granted in this matter absent exigent circumstances.

       It is so ORDERED.

                                                   PER CURIAM


Delivered and filed the
29th day of January, 2020.




                                              2